DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response to the last Office Action dated 11/16/2020, filed on 02/02/2021 has been entered and made of record.


In light of Applicant’s amendment of the specification and explanation regarding the drawings, the objection of record with respect to the specification and drawings have been withdrawn.

In light of Applicant’s amendment of Claims 1-4 to recite the structures responsible to perform the functional limitations of the claims, Examiner agrees that these claims are no longer to be interpreted under 35 U.S.C. 112(f).

Status of Claims

Claims 1-8 are pending.

Response to Arguments
Examiner has reviewed Applicant’s arguments filed with the Office on February 02, 2021. Applicant’s arguments presented in pages 7-8 of the reply with respect to the rejection of 
 

THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Hazeyama (IDS Document: JP 2010216838). 
Regarding claim 1, Hazeyama teaches: “A distance image display apparatus comprising: a processor comprising hardware; and a display unit; wherein the processor is configured to allow an operator to specify a distance range desired to be displayed within a first distance image (Paragraph 0051 and 0052; discloses the act of measuring a distance between the imaging unit and the imaging object) in which, based on three-dimensional information of an object acquired by a three-dimensional camera, (Paragraph 0038 and 0039; disclose the use of 3D cameras) a color or density corresponding to a distance of the object from the three- dimensional camera at each pixel is assigned to each of the pixels (Paragraph 0051; discusses the use of color (grayscale), and luminance in their invention to identify changes in the distance of the object involved); wherein the first distance image has an initial distance range and the specified distance range is narrower than the initial distance range; ( Paragraph 0050; discloses the determination of an initial arbitrary height range, and a specified distance ranged being determined based on a portion of the initial range, which may be interpreted that the specified distance range is narrower than the initial distance range. ) and generates a second distance image in which a color or density of each of the pixels positioned within the specified distance range is reassigned so as to correspond to a distance from the three-dimensional camera (Paragraph 0051, lines 2-4; “since the luminance level of each pixel of the input image differs between the distance (perspective) between the imaging unit 18 and the imaging object, the height information corresponding to the distance corresponding to each pixel of the object is detected due to this difference in luminance level”; The change in luminance/color that results due to a change in distance is directly related to the pixels present within the image) and a display unit that displays the generated second distance image (Paragraph 0076-0077; a second image is displayed in a different tone or color corresponding to the change in height of the object analyzed.) 
Regarding claim 2, Hazeyama teaches: “The distance image display apparatus according to claim 1, wherein the processor is configured to allow specification of the distance range desired to be displayed (Paragraph 0085-0088; discloses the steps that occurs when the distance image desired is to be displayed, i.e., the rectangle is drawn)   by displaying the first distance image and allowing specification of the pixel positioned within the distance range desired to be displayed in the displayed first distance image.”  (Paragraph 0089; the x, y, and z coordinates of the pixels corresponding to the height information are displayed and specified)
Regarding claim 3, Hazeyama teaches: “The distance image display apparatus according to claim 1, wherein the processor is configured to display the first distance image, allow use of a line passing through the pixel positioned within the distance range desired to be displayed in the displayed first distance image to specify a plane including the line and extending in a direction of the distance, (Fig.9 element Y2 and paragraph 0069 and 0070; a line is introduced to the image in order to specify a desired plane) display a contour shape of the object along the specified plane, and allow specification of the distance range in the displayed contour shape.” ( Figure 12 and Paragraphs 0071-0077; Outlies the process of deriving at the desired contour shape, and paragraph 0077 lines 2-4; in the display image of the image area 301, a partial image of an area corresponding to the designated height threshold value among the display images selected by the user in step S33 is extracted and displayed.)
Regarding claim 4, Hazeyama teaches:” The distance image display apparatus according to claim 3, wherein specification of the distance range in the contour shape is performed by specifying positions and an interval of two lines that are apart in the direction of the distance and are parallel to each other.” (Fig 9-Fig 12; illustrates the use of 2 parallel lines in order to specify the distance range in the contour shape provided within the captured image.(Elements R and R))
Regarding claim 5, Hazeyama teaches: “A distance image display method comprising: allowing an operator to specify a distance range desired to be displayed within a first distance image (Paragraph 0051 and 0052; discloses the act of measuring a distance between the imaging unit and the imaging object) in which, based on three-dimensional information of an object acquired by a three-dimensional camera, (Paragraph 0038 and 0039; discloses the use of 3D cameras) a color or density corresponding to a distance of the object from the three- dimensional camera at each pixel is assigned to each of the pixels (Paragraph 0051; discusses the use of color (grayscale), and luminance in their invention to identify changes in the distance of the object involved); wherein the first distance image has an initial distance range and the specified distance range is narrower than the initial distance range; ( Paragraph 0050; discloses the determination of an initial arbitrary height range, and a specified distance ranged being determined based on a portion of the initial range, which may be interpreted that the specified distance range is narrower than the initial distance range. generating a second distance image in which a color or density of each of the pixels positioned within the specified distance range is reassigned so as to correspond to a distance from the three-dimensional camera (Paragraph 0051, lines 2-4; “since the luminance level of each pixel of the input image differs between the distance (perspective) between the imaging unit 18 and the imaging object, the height information corresponding to the distance corresponding to each pixel of the object is detected due to this difference in luminance level”; The change in luminance/color that results due to a change in distance is directly related to the pixels present within the image) and displaying the generated second distance image (Paragraph 0076-0077; a second image is displayed in a different tone or color corresponding to the change in height of the object analyzed.) 
Regarding claim 6, Hazeyama teaches: “The distance image display method according to claim 5, wherein specification of the distance range is performed (Paragraph 0085-0088; discloses the steps that occurs when the distance image desired is to be displayed, i.e., the rectangle is drawn)   by displaying the first distance image and allowing specification of the pixel positioned within the distance range desired to be displayed in the displayed first distance image.”  (Paragraph 0089; the x, y, and z coordinates of the pixels corresponding to the height information are displayed and specified)
Regarding claim 7, Hazeyama teaches: “The distance image display method according to claim 5, wherein specification of the distance range is performed by displaying the first distance image, allowing use of a line passing through the pixel positioned within the distance range desired to be displayed in the displayed first distance image to specify a plane including the line and extending in a direction of the distance, (Fig.9 element Y2 and paragraph 0069 and 0070; a line is introduced to the image in order to specify a desired plane) displaying a contour shape of the object along the specified plane, and allows specification of the distance range in the displayed contour shape.” ( Figure 12 and Paragraphs 0071-0077; Outlies the process of deriving at the desired contour shape, and paragraph 0077 lines 2-4; in the display image of the image area 301, a partial image of an area corresponding to the designated height threshold value among the display images selected by the user in step S33 is extracted and displayed.)
Regarding claim 8, Hazeyama teaches: “The distance image display method according to claim 7, wherein specification of the distance range in the contour shape is performed by specifying positions and an interval of two lines that are apart in the direction of the distance and are parallel to each other.” (Fig 9-Fig 12; illustrates the use of 2 parallel lines in order to specify the distance range in the contour shape provided within the captured image. (Elements R and R))
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Yajima (US 20170161957) Discloses a display apparatus that performs imaging over a range including at least part of a user’s field of view and a control section that detects the user's 


b.	Niinuma (US 20170153713) Discloses a device configured to display images based from acquired distance information regarding the distance between the user and the device.
c.	Aruga (US 20160210736) Discloses: a distance measurement unit that measures a distance to a target present in a predetermined range.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dalen Goodson whose telephone number is (571)272-4318.  The examiner can normally be reached on Monday- Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DALEN O GOODSON/Examiner, Art Unit 2662


/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662